DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks filed 09/22/2020, regarding the rejection of the claims under 35 U.S.C. 103 over Butterfield (US 2013/0012175), in view of Kim (US 2017/0164332), have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection as necessitated by amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 6 are rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the relationship between correlation value of A, correlation value of B and correlation value C and the preset correlation threshold.  Although the amended limitations provide a definition as to when the correlation value equals A, B, and C, as well as a clear delineation of how values A, B, and C compare to each other (A greater than B, B greater than C) the claim limitations are silent regarding how the values of A, B, and C compare to the preset correlation threshold. Without a clear explanation as to what the preset correlation threshold is set at, or how the designated correlation values compare with the threshold, it is impossible to determine whether the communication should be allowed, thereby amounting to a gap rendering the claims indefinite. Claims 3-6 and 8-10 are rejected for the same reasons by virtue of their dependency on Claims 1 and 6, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield et al (US 2013/0012175), in view of Walker et al (US 2014/0065997), and further in view of Kim et al (US 2017/0164332).
Regarding Claim 1, Butterfield teaches an emergency communication method (Fig. 4B), comprising: receiving an emergency communication request ([0013], urgent calls can be defined based on preferences established on the mobile device (recipient established settings), based on caller established preferences (callers indicate that a call is urgent), or a combination of both, rules can be established, which compare present conditions against conditions to determine if a call is urgent or not, [0027], permits communications (possibility limited to urgent communications only) to be attempted) issued from a calling device for a called device ([0059], Fig. 4B, caller 410 can initiate a call attempt 440. A communication system 412 can relay the attempt 442 to recipient 414, a previously specified duration (e.g., number of rings) may pass, where no answer 444 is received from the recipient 414);
searching for communication devices within a set range of the called device ([0060], Fig. 4B, assuming the call attempt is urgent, a set of proximate devices 446 can be detected, this can involve the recipient device querying 447 one or more devices of bystanders, such as bystander 416);
selecting, from communication devices found in the searching, a communication device as an emergency communication auxiliary device ([0060], Fig. 4B, BLUETOOTH or other protocol able to interrogate proximate devices can be used, [0030-0031], a set of devices proximate to device 122 can be identified, proximate devices can be optionally filtered, a filter can be based upon contact information contained within a contact list logically associated with the recipient's device 122); and
establishing a communication connection between the calling device and the auxiliary device, so that a user of the calling device communicates with a user of the called device through the auxiliary device ([0061], Fig. 4B, Option A, the response 448 (received via a PAN) can include contact information 
wherein the emergency communication method further comprising, prior to searching for communication devices within the set range of the called device: determining a first correlation value between the calling device and the called device, and allowing emergency communication between the calling device and the called device when the first correlation value is greater than a first preset correlation threshold ([0013], urgent calls can be defined based on preferences established on the mobile device (recipient established settings), based on caller established preferences (callers indicate that a call is urgent), or a combination of both, rules can be established, which compare present conditions against conditions to determine if a call is urgent or not (~correlation requirements/threshold to determine whether call is urgent), [0027], permits communications (possibility limited to urgent communications only) to be attempted, which convey a message to a nearby contact via a message, who can then contact the recipient (~communication allowed only when rules are met), [0031], different lists can be utilized as contact lists, which are selected based on a caller, a purpose of a call, an urgency of the call, and the like).
While Butterfield teaches determining a first correlation value between the calling device and the called device ([0013]), Butterfield fails to teach wherein the first correlation value is A when the calling device and the called device are each other’s emergency contact, the first correlation value is B when one of the calling device and the called device is an emergency contact of the other party, and the 
In the same field of endeavor, Walker teaches wherein the first correlation value is A when the calling device and the called device are each other’s emergency contact, the first correlation value is B when one of the calling device and the called device is an emergency contact of the other party, and the first correlation value is C when the calling device and the called device are not the emergency contact of the other party ([0073], a mobile user group may also be used as the basis for identifying a nearby user, mobile user group may be formed of any group or association of mobile subscribers who share some common interest, relationship or link (~sharing indicates value A “each other’s”) such as, for example, work colleagues, family members, friends, business associates, conference attendees, players on a sports team or league, members of a club, travelers who form part of a tour group, etc (~art recognized equivalents of emergency contact). Any criterion may be used to create a mobile user group (~indicates Value B). Any mobile subscriber who is nearby may be contacted as the alternate call recipient (~no further group affiliation indicates value C)), and 
A is greater than B, and B is greater than C ([0074], prior to forwarding the call to the establishment, the device instructs the call-management server 200 to determine whether any trusted friends or colleagues (contacts from the address book) are in the immediate vicinity, rather than calling the restaurant, it may be preferable to call a trusted friend who is sitting at the café next door or across the street, device may be user-configured to select a more distant trusted friend rather forward the call to the restaurant (~indicates group affiliations valued greater than no group affiliations)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the searching and connection to one or more proximate devices, based on predefined preferences and designated contact lists, to enable urgent communication with a qualifying alternative recipient, as taught in Butterfield, to further include applying greater value to See Walker [0020])
Butterfield, as modified by Walker, fails to teach wherein the auxiliary device has a communication auxiliary function which is in an on state.
In the same field of endeavor, Kim teaches wherein the auxiliary device has a communication auxiliary function which is in an on state ([0135], the UE_R may automatically start a ProSe group, and may transmit a beacon message that advertises a UE-to-UE Relay capability, UE_A may periodically transmit a probe message (e.g., target ProSe discovery) indicating that a specific GCSE group and/or relay service is discovered, UE_R starts a ProSe group until the probe message is received, and may respond to the UE_A that the UE_R may be operated as a relay (~advertises that UE relay capability is in an on state), [0154-0155], Fig. 18, at step S1801, a first UE (UE-1) may transmit a UE-to-Network Relay discovery message, step S1802 a, b, the second UE and the third UE that have received the UE-to-Network Relay discovery Solicitation message transmitted from the first UE may transmit a UE-to-Network Relay discovery response message [0157], Fig. 18, step S1803, the first UE may recognize that the second UE is suitable as a UE-to-Network Relay and a UE-to-UE Relay, on the basis of the received UE-to-Network Relay discovery response message, step S1804, the first UE may select the second UE as a UE-to-Network Relay and a UE-to-UE Relay).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the searching and connection to one or more proximate devices to enable urgent communication with a user after unsuccessful communication attempts, as taught in Butterfield, modified by Walker, to further include consideration of only those devices that have previously activated a function allowing them to be discovered and relay said communications, as taught See Kim [0005, 0017-0018])
Regarding Claim 3, Butterfield, as modified by Walker and Kim, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Butterfield further teaches prior to establishing the communication connection between the calling device and the auxiliary device: determining a second correlation value between the auxiliary device and the called device, and allowing the auxiliary device to assist the called device in emergency communication when the second correlation value is greater than a second preset correlation threshold ([0014], only those proximate devices included in a contact list of the recipient’s device will be contacted, [0030-0031], a set of devices proximate to device 122 can be identified, proximate devices can be optionally filtered, a filter can be based upon contact information contained within a contact list logically associated with the recipient's device 122 (~device must be both within proximity threshold and meet relationship requirement of being contained with a contact list of the called device to be chosen for assistance)).
Regarding Claim 4, Butterfield, as modified by Walker and Kim, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Butterfield further teaches wherein the set range is smaller than a coverage range of a base station the called device is currently accessing, and the set range is a circular area range with a first set radius centered at a current location of the called device, or the set range is a circular area range with a second set radius centered at a predicted location of the called device ([0030-0031], a set of devices proximate to device 122 can be identified, this identification can occur using a personal area networking (PAN) of device 122 to interrogate a set of nearby devices that are able to receive PAN communications, the BLUETOOTH protocol, for example, permits a device 122 to identity all BLUETOOTH devices within BLUETOOTH range (~smaller range than serving base station), proximity can be based upon absolute coordinates rather than relative coordinates, a communication provider can receive GPS data (cell based triangulation data, or other presence data) ~predefined area centered around called device 132)).
Regarding Claim 5, Butterfield, as modified by Walker and Kim, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Butterfield further teaches wherein said establishing the communication connection between the calling device and the auxiliary device, so that the user of the calling device communicates with the user of the called device through the auxiliary device ([0061-0062]) comprises: attempting to establish a communication connection between the calling device and each of auxiliary devices until a communication connection is successfully established between one of the auxiliary devices and the calling device ([0062], Fig. 4B, Option B, the recipient's communication device can construct a message 460, which details that the caller 410 is attempting to contact the recipient 414, message 460 can include additional details of the urgency of the contact, which may have been input by the caller 410, recipient device can convey a set of constructed messages 462, 464 over a PAN to each bystanders' (416, 418) device, assuming each bystander 416, 418 is in PAN range, it can be assumed that upon receiving the messages 462, 464 one of the bystanders 416, 418 will approach recipient 414 upon receiving the message 462, 464, [0061], bystander may physically approach the recipient 414 and possibly even permit the recipient 414 to use the bystander's device to participate in the call session).
Butterfield, as modified by Walker, fails to teach attempting communication in a descending order of priorities of the auxiliary devices.
In the same field of endeavor, Kim teaches attempting communication in a descending order of priorities of the auxiliary devices ([0159], first UE may determine whether there is a UE that may provide a UE-to-Network Relay function and a UE-to-UE Relay function most appropriately (or fully) on the basis of UE-to-UE Relay related information, additionally UE-to-Network Relay related information, if it is determined that there is no UE that may provide the UE-to-Network Relay function and the UE-to-UE ~start with most appropriate for both functions, then proceed to most appropriate for first but able to provide second, then proceed to most appropriate for each individually), [0174], if it is determined that the UE-to-Network Relay which serves the UE is not suitable as the UE-to-UE Relay, the UE may perform the operation for re-monitoring/re-selecting the UE-to-Network Relay (~re-select to next most suitable)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the searching and connection to one or more proximate devices to enable urgent communication with a user after unsuccessful communication attempts, as taught in Butterfield, modified by Walker, to further include consideration of only those devices that have previously activated a function allowing them to be discovered and relay said communications, and attempting communication with discovered devices based on highest determined suitability, as taught in Kim, in order to avoid unnecessary connection procedures by selecting only those devices best suited to provide the proximity services required. (See Kim [0005, 0017-0018])
Regarding Claim 6, Butterfield teaches an emergency communication device, comprising: at least one processor; and a memory communicatively coupled to the at least one processor; wherein the memory stores instructions executable by the at least one processor (Fig. 4B, [0041-0043], [0019-0022], [0064]), the instructions being configured to:
receive an emergency communication request ([0013], urgent calls can be defined based on preferences established on the mobile device (recipient established settings), based on caller 
search for communication devices within a set range of the called device ([0060], Fig. 4B, assuming the call attempt is urgent, a set of proximate devices 446 can be detected, this can involve the recipient device querying 447 one or more devices of bystanders, such as bystander 416);
select, from communication devices found in the searching, a communication device as an emergency auxiliary device ([0060], Fig. 4B, BLUETOOTH or other protocol able to interrogate proximate devices can be used, [0030-0031], a set of devices proximate to device 122 can be identified, proximate devices can be optionally filtered, a filter can be based upon contact information contained within a contact list logically associated with the recipient's device 122); and 
establish a communication connection between the calling device and the auxiliary device, so that a user of the calling device communicates with a user of the called device through the auxiliary device ([0061], Fig. 4B, Option A, the response 448 (received via a PAN) can include contact information (e.g., phone number) for communicating directly with the bystander's device, contact 452 information can be conveyed from the recipient 414 to the communication system 412 as part of a redirection 450 effort, once the communication system 412 receives the contact 452 information, it can setup a direct call session 454 between the caller 410 and the bystander 416 which may physically approach the recipient 414 and possibly even permit the recipient 414 to use the bystander's device to participate in the call session 454);
~correlation requirements/threshold to determine whether call is urgent), [0027], permits communications (possibility limited to urgent communications only) to be attempted, which convey a message to a nearby contact via a message, who can then contact the recipient (~communication allowed only when rules are met), [0031], different lists can be utilized as contact lists, which are selected based on a caller, a purpose of a call, an urgency of the call, and the like).
While Butterfield teaches determining a first correlation value between the calling device and the called device ([0013]), Butterfield fails to teach wherein the first correlation value is A when the calling device and the called device are each other’s emergency contact, the first correlation value is B when one of the calling device and the called device is an emergency contact of the other party, and the first correlation value is C when the calling device and the called device are not the emergency contact of the other party, and A is greater than B, and B is greater than C.
In the same field of endeavor, Walker teaches wherein the first correlation value is A when the calling device and the called device are each other’s emergency contact, the first correlation value is B when one of the calling device and the called device is an emergency contact of the other party, and the first correlation value is C when the calling device and the called device are not the emergency contact of the other party ([0073], a mobile user group may also be used as the basis for identifying a nearby user, mobile user group may be formed of any group or association of mobile subscribers who share some common interest, relationship or link (~sharing indicates value A “each other’s”) such as, for example, work colleagues, family members, friends, business associates, conference attendees, players on a sports team or league, members of a club, travelers who form part of a tour group, etc (~art recognized equivalents of emergency contact). Any criterion may be used to create a mobile user group (~indicates Value B). Any mobile subscriber who is nearby may be contacted as the alternate call recipient (~no further group affiliation indicates value C)), and 
A is greater than B, and B is greater than C ([0074], prior to forwarding the call to the establishment, the device instructs the call-management server 200 to determine whether any trusted friends or colleagues (contacts from the address book) are in the immediate vicinity, rather than calling the restaurant, it may be preferable to call a trusted friend who is sitting at the café next door or across the street, device may be user-configured to select a more distant trusted friend rather forward the call to the restaurant (~indicates group affiliations valued greater than no group affiliations)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the searching and connection to one or more proximate devices, based on predefined preferences and designated contact lists, to enable urgent communication with a qualifying alternative recipient, as taught in Butterfield, to further include applying greater value to proximate devices belonging to varying degrees of relationship between the intended recipient and the alternative recipient, where trusted affiliations are valued greater than untrusted when determining qualifying alternative recipients, as taught in Walker, in order to enable a mobile device user or mobile subscriber, the intended call recipient, to be contacted indirectly regarding urgent communications, particularly by trusted associated. (See Walker [0020])
Butterfield, modified by Walker, fails to teach wherein the auxiliary device has a communication auxiliary function which is in an on state.
In the same field of endeavor, Kim teaches wherein the auxiliary device has a communication auxiliary function which is in an on state ([0135], the UE_R may automatically start a ProSe group, and may transmit a beacon message that advertises a UE-to-UE Relay capability, UE_A may periodically transmit a probe message (e.g., target ProSe discovery) indicating that a specific GCSE group and/or relay service is discovered, UE_R starts a ProSe group until the probe message is received, and may respond to the UE_A that the UE_R may be operated as a relay (~advertises that UE relay capability is in an on state), [0154-0155], Fig. 18, at step S1801, a first UE (UE-1) may transmit a UE-to-Network Relay discovery message, step S1802 a, b, the second UE and the third UE that have received the UE-to-Network Relay discovery Solicitation message transmitted from the first UE may transmit a UE-to-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the searching and connection to one or more proximate devices to enable urgent communication with a user after unsuccessful communication attempts, as taught in Butterfield, modified by Walker, to further include consideration of only those devices that have previously activated a function allowing them to be discovered and relay said communications, as taught in Kim, in order to avoid unnecessary connection procedures by selecting only those devices best suited to provide the proximity services required. (See Kim [0005, 0017-0018])
Regarding Claim 8, Butterfield, as modified by Walker and Kim, teaches all aspects of the claimed invention as disclosed in Claim 6 above. Butterfield further teaches the instructions is configured to determine a second correlation value between the auxiliary device and the called device, and when the second correlation value is greater than a second preset correlation threshold, allow the auxiliary devices to assist the called device in emergency communication ([0014], only those proximate devices included in a contact list of the recipient’s device will be contacted, [0030-0031], a set of devices proximate to device 122 can be identified, proximate devices can be optionally filtered, a filter can be based upon contact information contained within a contact list logically associated with the recipient's device 122 (~device must be both within proximity threshold and meet relationship requirement of being contained with a contact list of the called device to be chosen for assistance)).
Regarding Claim 9, Butterfield, as modified by Walker and Kim, teaches all aspects of the claimed invention as disclosed in Claim 6 above. Butterfield further teaches wherein the set range is smaller than a coverage range of a base station the called device is currently accessing, and the set ~smaller range than serving base station), proximity can be based upon absolute coordinates rather than relative coordinates, a communication provider can receive GPS data (cell based triangulation data, or other presence data) from a set of devices 122, 132 and can use this data to determine if the devices are proximate (within a predefined range) of one another (~predefined area centered around called device 132)).
Regarding Claim 10, Butterfield, as modified by Walker and Kim, teaches all aspects of the claimed invention as disclosed in Claim 6 above. Butterfield further teaches wherein the instructions is configured to attempt to establish a communication connection between the calling device and auxiliary devices until a communication connection is successfully established between one of the auxiliary devices and the calling device ([0062], Fig. 4B, Option B, the recipient's communication device can construct a message 460, which details that the caller 410 is attempting to contact the recipient 414, message 460 can include additional details of the urgency of the contact, which may have been input by the caller 410, recipient device can convey a set of constructed messages 462, 464 over a PAN to each bystanders' (416, 418) device, assuming each bystander 416, 418 is in PAN range, it can be assumed that upon receiving the messages 462, 464 one of the bystanders 416, 418 will approach recipient 414 upon receiving the message 462, 464, [0061], bystander may physically approach the recipient 414 and possibly even permit the recipient 414 to use the bystander's device to participate in the call session).
Butterfield, as modified by Walker, fails to teach attempting communication in a descending order of priorities of the auxiliary devices.
~start with most appropriate for both functions, then proceed to most appropriate for first but able to provide second, then proceed to most appropriate for each individually), [0174], if it is determined that the UE-to-Network Relay which serves the UE is not suitable as the UE-to-UE Relay, the UE may perform the operation for re-monitoring/re-selecting the UE-to-Network Relay (~re-select to next most suitable)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the searching and connection to one or more proximate devices to enable urgent communication with a user after unsuccessful communication attempts, as taught in Butterfield, modified by Walker, to further include consideration of only those devices that have previously activated a function allowing them to be discovered and relay said communications, and attempting communication with discovered devices based on highest determined suitability, as taught in Kim, in order to avoid unnecessary connection procedures by selecting only those devices best suited to provide the proximity services required. (See Kim [0005, 0017-0018])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641